Citation Nr: 1113557	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-26 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher disability rating for service-connected gout.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The Veteran served on active duty from September 1981 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran perfected his appeal in this case in September 2008.  He did not request a Board hearing at that time.  His appeal was certified to the Board in July 2010.

A submission from his representative was received at the Board in August 2010.  It consisted of a duplicate VA Form 646 and a statement regarding the Veteran's disability rating.  There was also another form that had a handwritten note asking that a video conference hearing be rescheduled.  

Because the submission was received within 90 days of certification to the Board and because it was not clear whether the note pertained to the Veteran, clarification was sought.  In March 2011, the Board wrote to the Veteran to ask him if he desired to have a hearing in his case.  He responded that same month that he desired to have a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims folder.  The Veteran and his representative should be given an opportunity to prepare for the hearing, to include review of the claims folder.  The claims folder should be returned to the Board in advance of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

